Case 4:20-cv-00815 Document 1-4 Filed on 03/06/20 in TXSD Page 1 of 23




                   EXHIBITD
       Case 4:20-cv-00815 Document 1-4 Filed on 03/06/20 in TXSD Page 2 of 23



                                     IN THE UNITED STATES DISTRICT COURT
                                     FOR THE SOUTHERN DISTRICT OF TEXAS
                                              HOUSTON DIVISION

   PAUL FERRO,                                              §
                                                            §
                                     Plaintiff,             §
                                                            §
   VS.                                                      §          CIVIL ACTION NO._4:20-cv-815
                                                                                          _ __
                                                            §
   PRAETORIAN INSURANCE COMPANY,                            §
                                                            §
                                     Defendant              §
                                                            §
                                                            §

                                INDEX OF DOCUMENTS FILED IN STATE COURT


                            Plaintiffs Original Petition                        Filed January 30, 2020

             2.             Defendant Praetorian Insurance Company's
                            Original Answer                                       Filed March 3, 2020

             3.             Docket Control Order                                 Signed March 4, 2020




I 0394 18-v 1/9998-000405
     Case 4:20-cv-00815 Document 1-4 Filed on 03/06/20 in TXSD Page Received
                                                                    3 of 23and E-Filed for Reo
                                                                                                             1/3Q/2Q2Q 10:18 I
                                                                                                       Melisa Miller, District Cl
                                                                                                      Montgomery County, Tei
                                                                                               Deputy Clerk, Sarah lntrolig~
                                             20-01-01519
                              CAUSE NO. _ _ _ _ _ _ __

PAUL FERRO,                                     §                        IN THE DISTRICT COURT
     Plaintiff,                                 §   Montgomery County • DC • County Court at Law #2

                                                §
V.                                              §              MONTGOMERY COUNTY, TEXAS
                                                §
PRAETORIAN INSURANCE                            §
COMPANY,                                        §
    Defendant.                                  §                               JUDICIAL DISTRICT

                             PLAINTIFF'S ORIGINAL PETJTJON

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW Paul Ferro (hereinafter "Plaintiff''), and complains of Praetorian

Insurance Company (hereinafter "Praetorian"). In support of his claims and causes of action,

Plaintiff would respectfully show the Court as follows:

                                              I.
                                       DJSCOVERY LEVEL
         1.     Plaintiff intencfs for ciic;c:-overy to be conducted at Level 2, pursuant to Rule 190 of

the Texas Rules of Civil Procedure.

                                            II.
                                  JURISDICTION AND VENUE

         2.    This Court has juris<lir.tion to hear Plaintiff's claims under Texas common law and

Texas statutory law. Inarguably, the amount in controversy exceeds the minimum jurisdictional

limits of this Court. Additionally, Venue is mandatory and proper in Montgomery County, Texas,

in accordance with Tex. Civ. Prac. & Rem. Code §15.002, as all or a substantial part of the

events giving rise to this suit occurred within this county.




PLAINTIFF PAUL FERRO'S ORIGINAL PETITION
        --~                                                                                            Page I
  Case 4:20-cv-00815 Document 1-4 Filed on 03/06/20 in TXSD Page 4 of 23




                                               lil.
                                             PARTIES

         3.      Plaintiff is an individual whose residence is located in Conroe, Montgomery

County, Texas.

         4.      Defendant Praetorian is a foreign corporation, duly registered with the Texas

Department of Insurance to do business in Texas, which may be served with process by serving

this Original Petition and a copy of the citation on its Registered Agent, CT Corporation System,

at its registered address, 1999 Bryan Street, Suite 900, Dallas, Texas 75201-3136, or wherever it

may be found. IV.

                                                 IV.
                                   FACTUAL BACKGROUND
         5.      Plaintiff is a named insured under a residential property insurance policy issued

by Praetorian Insurance policy no. PHP4445087 (hereinafter referred to as the "Policy").

         6.      On or about July 21, 2018, a covered water loss damaged Plaintiffs' property

located at 9202 Silver Back Trail, Conroe, Texas 77303 (hereinafter referred to as the

"Property"). Pursuant to the obligations under the Policy, Plaintiff timely filed an insurance

claim.

         7.      Subsequently, Praetorian underpaid Plaintiff's claim.

         8.    The adjuster, assigned to the claim by Praetorian, conducted a substandard

investigation of the Property and damages, prepared a report that failed to include all of the

damages that were observed during the inspection, and undervalued the damages identified

during the inspection.




PLAJNTIFF PAUL FERRO'$ ORIGINAL PETITION                                                   Page 2
  Case 4:20-cv-00815 Document 1-4 Filed on 03/06/20 in TXSD Page 5 of 23




        9.     More specifically, upon acceptance of the claim by Praetorian, Praetorian sent out

an adjuster to perform an inspection of the Property and Plaintiff's damages. On September 25,

2018, said adjuster discovered covered damage, rendering a net claim payment amount of

$10,728.57.

        10.    In an effort of perfonning his due diligence, Plaintiff sought an additional and

competent opinion from BNRB Construction. BNRB Construction found that the total amount to

perform this job properly was $77,491 .34, not $10,728.57, as Praetorian represented.

        11.     Plaintiff also suffered a loss to personal property with the damage totaling

$12,618.71.

        12.    It is clear that Praetorian's unreasonable investigation was the cause of Plaintiff's

underpaid claim.

        13.    Further, Praetorian's perfonnance of this results-based investigation of Plaintiff's

claim, led directly to a biased, unfair and inequitable evaluation of Plaintiff's losses to the

Property.

        14.    As a result of the above issues, Plaintiff did not receive the coverage for which he

had originally contracted with Praetorian. Therefore, Plaintiff has been forced to file this suit in

order to recover damages arising from the above-referenced conduct and from the unfair refusal

to pay insurance benefits in accordance with the Policy.

       15.     As indicated below, Plaintiff seeks relief under the common law, the Deceptive

Trade Practices-Consumer Protection Act and the Texas Insurance Code.




          .,, FERRO'S ORJGlNAL PETITION
PLAINTlFF PAUL                                                                                 ..,,   Page3

                                                                                        .. .
          Case 4:20-cv-00815 Document 1-4 Filed on 03/06/20 in TXSD Page 6 of 23




                                                  V.
                                       CLAIMS AGAINST DEFENDANT

               16.     Plaintiff hereby incorporates by reference all facts and circumstances set forth

        under the foregoing paragraphs.

                17.     All conditions precedent to recovery by Plaintiff have been met or have occurred.

                18.    All acts by Praetorian were undertaken and completed by its officers, agents,

        servants, employees, and/or representatives. Such were either done with the full authorization or

        ratification of Praetorian and were completed in its normal and routine course and scope of

        employment with Praetorian.

                                          1. BREACH OF CONTRACT

                19.     According to the policy that Plaintiff purchased, Praetorian had the absolute duty

        to reasonably investigate Plaintiff's damages, and to properly pay Plaintiff's policy benefits for

        the claims made due to the extensive covered water loss damages.

                20.     As a result of the covered water loss, Plaintiff suffered extreme internal damages

        to the Property and significant personal property damages.

                21.     Despite objective evidence of such damages, Praetorian has breached its

        contractual obligations under the subject insurance policy by failing to pay Plaintiff benefits

        relating to the cost to properly repair Plaintiff's Property, as well as for related losses. As a result

        of this breach, Plaintiff has suffered actual and consequential damages.

                      2. VIOLATIONS OF THE TEXAS DTPAAND TIE-IN-STATUTES

                22.     Praetorian' s collective actions constitute violations of the Texas Deceptive Trade

        Practices Act, including but not limited to, Sections 17.46(b)(S), (7), (12), (24), and Sections




., '\   PLAINTIFF PAUL FERRO'S ORIGINAL PETJTJON                              .,,                      Page4
  Case 4:20-cv-00815 Document 1-4 Filed on 03/06/20 in TXSD Page 7 of 23




l 7.50(a)(3), (4) of the Texas Business & Commerce Code. Specifically in violation of§ I 7.46(b),

Praetorian collectively engaged in false, misleading, or deceptive acts or practices that included,

but were not limited to:

                §l 7.46(b)(5) - Representing that goods or services have sponsorship, approval,
                characteristics, ingredients, uses, benefits or quantities which they do not have or
                that a person has a sponsorship, approval, status, affiliation, or connection which
                the person does not;

                §17. 46(b)(7) - Representing that goods or services are of a particular standard,
                quality, or grade, or that good are of a particular style or model, if the?' are of
                another;

                §17.46{b)(l 2) - Representing that an agreement confers or involves rights,
                remedies, or obligations which it does not have or involve, or which are
                prohibited by law; and

               §17.46{b)(24) - Failing to disclose information concerning goods or services
               which was known at the time of the transaction if such failure to disclose such in       ,
               fonnation was intended to induce the consumer into a transaction into which the          !   ·
               consumer would not have entered had the information been disclosed.

        23.    Moreover, and specifically in violation of § l 7 .S0(a), Praetorian collectively

engaged in the use of false, misleading and deceptive acts or practices outlined above, to which

Plaintiff relied on to his detriment, in addition to engaging in the following:

                §l 7.50{a)(3) - An unconscionable action or course of action; and

               §17.50(a)(4) • Violating Chapter 541 of the Texas Insurance Code.

       24.     As described in this Original Petition, Praetorian represented to Plaintiff that the

Policy and Praetorian's adj usting and investigative services had characteristics or benefits that it

actually did not have, which gives Plaintiff the right to recover under § l 7.46(b)(5) of the DTPA.




                   ,
PLAINTIFF PAUL ...FERRO'S ORIGINAL PETITION

                                                                                           ..__
             Case 4:20-cv-00815 Document 1-4 Filed on 03/06/20 in TXSD Page 8 of 23




                   25.    As described in this Original Petition, Praetorian represented to Plaintiff that the

           Policy and Praetorian's adjusting and investigative services were of a particular standard, quality,

           or grade when they were of another, which also stands in violation of§ I 7.46(b)(7) of the DTPA.

                   26.    By representing that Praetorian would pay the entire amount needed by Plaintiff

           to repair the damages caused by the covered water loss and then not doing so, Praetorian has

           violated Sections l 7.46(b)(5), (7), (12), (24) and 17.50(a)(3) - (4) of the DTPA.

                   27.    Praetorian's actions, as described herein, are unconscionable in that it took

           advantage of Plaintiff's lack of knowledge, ability, and experience to a grossly unfair degree.

           Praetorian's unconscionable conduct gives Plaintiff the right to relief under § 17 .50(a)(3) of the

           DTPA.

                   28.    Praetorian's conduct, acts, omissions, and failures, as described in this Original

           Petition, are violations of Chapter 541 of the Texas Insurance Code and are unfair practices in the

           business of insurance in violation of§ 17 .50(a)(4) of the DTPA.

                   29.    Plaintiff is a consumer, as defined under the DTPA, who purchased insurance

           products and services from Praetorian. Plaintiff relied upon the foregoing false, misleading, and

           deceptive acts or practices conducted by Praetorian to his detriment. As a direct and proximate

           result of Praetorian's collective acts and conduct, Plaintiff has been damaged in an amount in

           excess of the minimum jurisdictional limits of this Court, for which Plaintiff now sues. All of the

           above-described acts, omissions, and failures of Praetorian are a producing cause of Plaintiff's

           damages that are described in this Original Petition.

                   30.    As a result of Praetorian's collective actions and conduct were committed

           knowingly and intentionally, Plaintiff is entitled to recover, in addition to all damages described



     .,,   PLAINTIFF PAUL FERRO' S ORIGINAL PETITION                                                  Page6

..                                                                               ..   .
  Case 4:20-cv-00815 Document 1-4 Filed on 03/06/20 in TXSD Page 9 of 23




herein, mental anguish damages and additional penalty damages, in an amount not to exceed

three times such actual damages, for Praetorian having knowingly committed its conduct.

Additionally, Plaintiff is ultimately entitled to recover damages in an amount not to exceed three

times the amount of mental anguish and actual damages due to Praetorian having intentionally

committed such conduct.

        31.     As a result of Praetorian's unconscionable, misleading, and deceptive actions and

conduct, Plaintiff has been forced to retain the legal services of the undersigned attorneys to

protect and pursue these claims on his behalf. Accordingly, Plaintiff also seeks to recover his

costs and reasonable and necessary attorneys' fees as permitted under §17.50(d) of the Texas

Business & Commerce Code, as well as any other such damages to which Plaintiff may show

himself to be justly entitled at law and in equity.

                      3. VIOLATIONS OF TEXAS INSURANCE CODE

A. CHAPTER 541

        32.     Praetorian's actions constitute numerous violations of the Texas Insurance Code,

including Sections 541.051, 541.060(a) and 541.061. Under, §541.051, it is an unfair and

deceptive act or practice in the business of insurance to:

                §541.051 (l)(A) - Making statements misrepresenting the terms of the policy; and

                §541.05l(l)(B) - Making statements misrepresenting the benefits of the policy.

       33.     Continuing, in violation of §541.060(a), Praetorian engaged in certain unfair

settlement practices with respect to a claim by an insured that include the following:

               §541. 060(a)(2)(B) - Failing to promptly and fairly settle a claim under one portion
               of a policy in order to influence the claimant to settle an additional claim under
               another portion of the coverage;



PLAJNTIFF PAUL FERRO'S
                  ....... ORIGINAL PETITION
                       .                                                                   Page7
                                                                                                 J'\
 Case 4:20-cv-00815 Document 1-4 Filed on 03/06/20 in TXSD Page 10 of 23




               §541.060(a)(3) - Failing to promptly provide a reasonable explanation of the basis
               for denial of a claim or for the offer of a compromise settlement;

               §541.060(a)(4)(A) - Failing to affinn or deny coverage of a claim or to submit a
               reservation of rights within reasonable time;

               §541. 060(a)(4)(B) - Failing to submit a reservation of rights to a policyholder;

              §541.060(a}(5) - Refusing, failing, or delaying an offer of settlement under
              applicable first-party coverage on the basis that other coverage may be available
              or that other parties may be liable for damages, unless specifically provided in the
              policy;

              §541. 060(a}(6) - Undertaking to enforce a full and final release of a claim from a
              policyholder when only a partial payment has been made, unless the payment is a
              compromise settlement of a doubtful or disputed claim; and

               §541.060(a}(7) - Refusing to pay a claim without conducting a reasonable
               investigation of the details of the claim.

       34.    Further, Praetorian violated §541 .061 of the Texas Insurance Code, by committing

unfair and deceptive acts or practices in the business of insurance to misrepresent an insurance

policy by:

              §541.061(1)- Making an untrue statement of material fact;

              §541. 061 (2) - Failing to state a material fact necessary to make other statements
              made not misleading, considering the circumstances under which the statements
              were made;

              §541.061(3) - Making a statement in a manner that would mislead a reasonably
              prudent person to a false conclusion of a material fact; and

              §541.061(5) - Failing to disclose a matter required by law to be disclosed,
              including failing to make a disclosure in accordance with another provision of this
              code.




PLAINTIFF PAUL FERRO'S ORlGINAL PETITION
✓,                                                                                         Page 8

                                                                          ..
  Case 4:20-cv-00815 Document 1-4 Filed on 03/06/20 in TXSD Page 11 of 23




B. CHAPTER 542

       35.     Praetorian's actions constitute numerous violations of Chapter 542 of the Texas

Jnsurance Code, including but not limited to, §§542.003 and 542.055 - 542.060. §542.003 of the

Texas Insurance Code expressly prohibits certain unfair settlement practices as they relate to

claims by insured parties of insurance policies. Based upon the conduct of Praetorian to date,

Praetorian has thus far committed the following prohibited practices:

               §542.003(b){J) - Knowingly misrepresenting to a claimant pertinent facts or
               policy provisions relating to coverage at issue;

               §542.003(b)(2) - Failing to acknowledge with reasonable promptness pertinent
               communications relating to a claim arising under the insurer's policy;

               §542.003(b)(3) - Failing to adopt and implement reasonable standards for the
               prompt investigation of claims arising under the insurer's policies;

               §542.003(b)(4) - Not attempting in good faith to effect a prompt, fair, and
               equitable settlement of a claim submitted in which liability has become
               reasonably clear; and

               §542.003(b)(5) - Compelling a policyholder to institute a suit to recover an
               amount due under a policy by offering substantially less than the amount
               ultimately recovered in a suit brought by the policyholder.

       36.     Praetorian has violated Sections 542.055 - 542.058 of Chapter 542 of the Texas

Insurance Code in its failure to adhere to the statutorily-prescribed deadlines in the handling,

adjustment and payment of insurance claims. More specifically, Praetorian committed the

following violations:

               §542.055(a)(J) - Failing to acknowledge receipt of Plaintiff's claim within 15
               days after Praetorian received notice of Plaintiff's claim;

               §542.055(a)(2) - Failing to commence an investigation of Plaintiff's claim within
               15 days after Praetorian received notice of Plaintiff's claim;




PLAINTIFF PAUL FERRO'S ORlGINAL PETITION                                                Page 9
                                .,:
                        L   •
 Case 4:20-cv-00815 Document 1-4 Filed on 03/06/20 in TXSD Page 12 of 23




                   §542. 055(a}(3) - Failing to request from the Plaintiff all items, statements, and
                   forms that Praetorian reasonably believes , at the time, was required from
                   Plaintiff, within 15 days after Praetorian received notice of Plaintiff's claim;

                   §542.056(a) - Failing to notify Plaintiff in writing of acceptance or rejection of a
                   claim not later than the 15th business day after the date Praetorian received all
                   items, statements, and fonns required for Praetorian to secure final prof of loss;;

                   §542. 057(a) - After notifying Plaintiff that it would pay the claim, failure to pay
                   the claim or part of a claim within the fifth busjness day the notice was made; and

                   §542.058(a) - Failing to, after receiving all items, statements, and fonns
                   reasonably requested and required under §542.055, Praetorian delayed payment of
                   the claim for a period exceeding the period more than 60 days.

             37.   As a result of the above-referenced violations and acts committed by Praetorian,

and in accordance with §542.060 of the Texas Insurance Code, Praetorian is liable to pay

Plaintiff, in addition to the amount of the claim, interest on the amount of the claim at the rate of

18 percent a year as damages, together with reasonable attorney's fees. Plaintiff is also entitled to

prejudgment interest on the amount of the claim, as provided by law. Interest awarded under this

subsection as damages accrues beginning on the date the claim was required to be paid.

             38.   Since a violation of the Chapter 541 of the Texas Insurance Code is a direct

violation of the D1PA, and because Praetorian's actions and conduct were committed knowingly

and intentionally, Plaintiff is entitled to recover, in addition to all damages described herein,

mental anguish damages and additional damages in an amount not to exceed three times the

amount of actual damages, for Praetorian having knowingly committed such conduct.

             39.   Additionally, Plaintiff is entitled to recover damages in an amount not to exceed

three times the amount of mental and actual damages for Praetorian having intentionally

committed such conduct.




    .,., PAUL FERRO'S ORIGINAL PETITION
PLAINTIFF                                                                                    Page 10
         '
  I. .
  Case 4:20-cv-00815 Document 1-4 Filed on 03/06/20 in TXSD Page 13 of 23




         40.    As a result of Praetorian's Texas Insurance Code violations, Plaintiff has been

forced to retain the legal services of the undersigned attorneys to protect and pursue these claims

on his behalf. Accordingly, Plaintiff also seeks to recover his court costs, reasonable and

necessary attorneys' fees as permitted under § 17 .50(d) of the Texas Busine~s & Commerce Code

or §541.152 of the Texas Insurance Code and any other such damages to which Plaintiff may

show himself justly entitled by law and in equity.

 4. BREACH OF THE COMMON LAW DUTY OF GOOD FAITH AND FAIR DEALING

         41.    Praetorian has breached its common law duty of good faith and fair dealing by

underpaying Plaintiff's claim, inadequately adjusting Plaintiff's claim and failing to conduct a

reasonable investigation to determine whether there was a reasonable basis for Praetorian's

coverage decision.

                                               VI.
                                   WAIVER AND ESTOPPEL
         42.    Plaintiff hereby incorporates by reference all facts and circumstances set forth

under the foregoing paragraphs.

         43.    Praetorian has waived and is estopped from asserting any defenses, conditions,

exclusions, or exceptions to coverage not contained in any Reservation of Rights or denial letters

to Plaintiff.

                                            VII.
                                          DAMAGES

         44.    Praetorian's acts have been the producing and/or proximate cause of damage to

Plaintiff, and Plaintiff seeks an amount in excess of the minimwn jurisdictional limits of this

Court.



                             .,,
PLAINTIFF PAUL FERRO'S ORIGINAL PETITION                                                 Page 11
 Case 4:20-cv-00815 Document 1-4 Filed on 03/06/20 in TXSD Page 14 of 23




        45.    More specifically, Plaintiff seeks monetary relief of over $100,000, but not more

than $200,000 inc1uding damages of any kind, penaJties, costs, expenses, pre-judgment interest,

and attorney fees.

        46.    Furthermore, Praetorian's conduct was committed knowingly and intentionally.

Accordingly, Praetorian is liable for additional damages under §17.50(b)(l) of the DTPA, as well

as all operative provisions of the Texas Insurance Code. Plaintiff is, thus, clearly entitled to

statutory penalty interest damages allowed by§542.060 of the Texas Insurance Code.

                                           VIII.
                                       ATTORNEY FEES

        47.    In addition, Plaintiff is entitled to all reasonable and necessary attorneys' fees

pursuant to the Texas Insurance Code, DTPA, and sections 38.001-.005 of the Civil Practice and

Remedies Code.

                                               IX.
                                        JURYDEMAND
        48.    Plaintiff demands a jury trial and tenders the appropriate fee with this Original

Petition.

                                               X.
               WRITTEN DISCOVERY PROPOUNDED TO PRAETORIAN

A. REQUEST FOR DISCLOSURE

        49.    Pursuant to the Texas Rules of Civil Procedure, Plaintiff requests that Praetorian

disclose all information and/or material as required by Rule 194.2, paragraphs (a) through (1),

and to do so within 50 days of this request.




        .,,PAUL FERRO'S ORIGINAL PETITION
PLAINTIFF                                                                               .,,.   Page 12

      .. .                                                                      ... .
 Case 4:20-cv-00815 Document 1-4 Filed on 03/06/20 in TXSD Page 15 of 23




B. REQUEST FOR PRODUCTION

       50.       Pursuant to the Texas Rules of Civil Procedure, Plaintiff propounds the following

Requests for Production.

             a.      Please produce Praetorian complete claim files from the home, regional, local
             offices, and third party adjusters/adjusting firms regarding the claims that are the
             subject of this matter, including copies of the file jackets, "field" files and notes, and
             drafts of documents contained in the file for the premises relating to or arising out of
             Plaintiff's underlying claim.

             b.     Please produce the CV of the individual responding to these discovery
             requests.

             c.     Please produce the underwriting files referring or relating in any way to the
             policy at issue in this action, including the file folders in which the underwriting
             documents are kept and drafts of all documents in the file.

             d.     Please produce certified copy of the insurance policy pertaining to the claims
             involved in this suit.

             e.      Please produce the electronic diary, including the electronic and paper notes
             made by Praetorian claims personnel, contractors, and third party adjusters/adjusting
             finns relating to the Plaintiff's claims.

             f.       Please produce all emails and other forms of communication by and between
             all parties in this matter relating to the underlying event, claims or the Property, which
             is the subject of this suit.

             g.     Please produce the adjusting reports, estimates and appraisals prepared
             concerning Plaintiff's underlying claim.

             h.      Please produce the field notes, measurements and file maintained by the
             adjuster(s) and engineers who physica11y inspected the subject Property.

             i.      Please produce the emails, instant messages and internal correspondence
             pertaining to Plaintiff's underlying claim(s).

             J.      Please produce the videotapes, photographs and recordings of Plaintiff or
             Plaintiff's home, regardless of whether Praetorian intends to offer these items into
             evidence at trial.



                              .,,PETITJON
PLAINTIFF PAUL FERRO'S OR!GlNAL                                                              Page 13
 Case 4:20-cv-00815 Document 1-4 Filed on 03/06/20 in TXSD Page 16 of 23




C. INTERROGATORIES

       5 l.         Pursuant to the Texas Rules of Ci vii Procedure, Plaintiff propounds the following

Interrogatories.

              a.       Please identify any person Praetorian expects to call to testify at the time of
              trial.

              b.    Identify the individual responding to these discovery requests on behalf of
              Defendant, including his or her name, current occupation, and role in the Claim;

              c.      Please identify the persons involved in the investigation and handling of
              Plaintiff's c1aims for insurance benefits arising from damage relating to the
              underlying event, claims or the Property, which is the subject of this suit, and include
              a brief description of the involvement of each person identified, their employer, and
              the date(s) of such involvement.

              d.      If Praetorian or Praetorian's representatives performed any investigative steps
              in addition to what is reflected in the claims file, please generally describe those
              investigative steps conducted by Praetorian or any of Praetorian's representatives with
              respect to the facts surrounding the circumstances of the subject loss. Identify the
              persons involved in each step.

              e.     Please identify by date, author, and result the estimates, appraisals,
              engineering, mold and other reports generated as a result of Praetorian's investigation.

              f.       Please state the following concerning notice of c1aims and timing of payment:

                       i. The date and manner in which Praetorian received notice of the claim;
                       ii. The date and manner in which Praetorian acknowledged receipt of the
                            claim;
                       iii. The date and manner in which Praetorian commenced investigation of the
                            c1aim;
                       iv. The date and manner in which Praetorian requested from the claimant a11
                            items, statements, and forms that Praetorian reasonably believed, at the
                            time, would be required from the claimant; and
                       v. The date and manner in which Praetorian notified the claimant in writing
                            of the acceptance or rejection of the claim.

              g.    Please identify by date, amount and reason, the insurance proceed payments
              made by Praetorian, or on Praetorian's behalf, to the Plaintiff.




            .,, FERRO'S ORIGINAL PETITION
PLAJNTIFF PAUL
                                                                                            .,,
                                                                                            Page 14

              ...
 Case 4:20-cv-00815 Document 1-4 Filed on 03/06/20 in TXSD Page 17 of 23




              h.      Have Plaintiff's claims for insurance benefits been rejected or denied in full or
              in part? If so, state the reasons for rejecting/denying the claim.

              1.     When was the date Praetorian anticipated litigation?

              J.     Have any documents (including those maintained electronically) relating to
              the investigation or handling of Plaintiff's claims for insurance benefits been
              destroyed or disposed of? If so, please identify what, when and why the document
              was destroyed, and describe Praetorian's document retention policy.

              k.     Does Praetorian contend that the insured premises was damaged by covered
              water loss and/or any excluded peril? If so, state the general factual basis for this
              contention.

              1.      Does Praetorian contend that any act or omission by the Plaintiff voided,
              nullified, waived or breached the insurance policy in any way? If so, state the general
              factual basis for this contention.

              m.       Does Praetorian contend that the Plaintiff failed to satisfy any condition
              precedent or covenant of the policy in any way? If so, state the general factual basis
              for this contention.

              n.     How is the performance of the adjuster(s) involved in handling Plaintiff's
              claims evaluated? State the following:

                      1. what performance measures are used; and
                      u. describe Praetorian's bonus or incentive plan for adjusters.

                                            XI.
                                   CONCLUSION AND PRAYER

        52.        Plaintiff prays that judgment be entered against Praetorian Insurance Company,

and that Plaintiff be awarded all of his actual damages, consequential damages, prejudgment

interest, additional statutory damages, post judgment interest, reasonable and necessary attorney

fees, court costs and for all such other relief, general or specific, in law or in equity, whether pied

or un-pled within this Original Petition.




PLAINTIFF PAUL FERRO'S ORJGINAL PETITION
                                  .,,                                                        Page 15
                                               .
                                       ... .
   Case 4:20-cv-00815 Document 1-4 Filed on 03/06/20 in TXSD Page 18 of 23




              WHEREFORE, PREMISES CONSIDERED, Plaintiff prays he be awarded all such relief

to which he is due as a result of the acts of Praetorian Insurance Company, and for all such other

 relief to which Plaintiff may be justly entitled.

                                                                                           Respectfully submitted,

                                                                                           THE Voss LAW FIRM, P.C.

                                                                                           Isl Chris Schlei(Ter
                                                                                          Chris Schleiffer
                                                                                          Texas Bar No. 24088362
                                                                                          The Voss Law Center
                                                                                          26619 Interstate 45 South
                                                                                          The Woodlands, Texas 773 80
                                                                                          Telephone: (713) 861-0015
                                                                                          Facsimile: (713) 861-0021
                                                                                          chris@vosslawfirm.com

                                                                                           ATTORNEY FOR PLAINTIFF




                                                                                        -.__          ____-------------



n'PL'A;,TN;:;:;;.:T:,.IF;;;F:--;P,..'A~U"L-;:::F:;::-E;;,RR~O~'~S:;O~Rl~G;;;,TN~A7L=;;P~E;;;;TJ;;;:T:;:IO::-::N-;--------=--:::-~
                                                                                                                             ---_-_-_- --   ---P-ag_e_.1_6_ _ _ __
                                .,....                                                                                                               .,,
  Case 4:20-cv-00815 Document 1-4 Filed on 03/06/20 in TXSD Page Received
                                                                 19 of 23 and E-Filed for Record
                                                                                                               3/3/2020 2:29 PM
                                                                                                      Melisa Miller, District Clerk
                                                                                                     Montgomery County, Tex as
                                                                                                    Deputy Clerk, Megan Shiflett

                                                 CAUSE NO. 20-01-01519


  PAUL FERRO,                                                §                   IN THE COUNTY COURT
                                                             §
               Plaintiff,                                    §
                                                             §
  v.                                                         §                                ATLAWNO.2
                                                             §
  PRAETORIAN INSURANCE                                       §
  COMPANY,                                                   §
                                                             §         MONTGOMERY COUNTY, TEXAS
               Defendant.


       DEFENDANT PRAETORIAN INSURANCE COMPANY'S ORIGINAL ANSWER


             COMES NOW PRAETORIAN INSURANCE COMPANY, Defendant in the above-

referenced cause of action, and files this its Original Answer to Plaintiffs Original Petition:

                                                     General Denial

             1.             Defendant hereby denies each and every, all and singular, the material allegations

as contained in Plaintiffs Original Petition and demands strict proof thereof by a preponderance

of the evidence.

                                              Request for Court Reporter

            2.              Pursuant to the Texas Government Code § 52.046 (Vernon 1988), Defendant

requests that a court reporter attend all sessions of the court in conjunction with this civil action.

                                                         Prayer

            WHEREFORE,                premises    considered,    Defendant   PRAETORIAN        INSURANCE

COMPANY prays that Plaintiff take nothing by his suit, for costs of court, and for such other and

further relief to which Defendant may show itself to be justly entitled.




I 038457-v I /9998-000405

DEFENDANT QBE INSURANCE CORPORATION' S ORIGINAL ANSWER                                                    Page 1
  Case 4:20-cv-00815 Document 1-4 Filed on 03/06/20 in TXSD Page 20 of 23




                                              Respectfully submitted,


                                              Isl Carter L. Ferguson
                                              Carter L. Ferguson
                                              State Bar No. 06909500

                                              BRACKETT & ELLIS,
                                              A Professional Corporation
                                              100 Main Street
                                              Fort Worth, Texas 76102-3090
                                              Telephone: (817) 339-2480
                                              Facsimile: (817) 870-2265
                                              Email: cferguson@belaw.com

                                              ATTORNEY FOR DEFENDANT
                                              PRAETORIAN INSURANCE COMPANY




                                     CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing document was
forwarded to counsel of record in accordance with the Texas Rules of Civil Procedure, on this the
3rd day of March, 2020, addressed as follows:

                 Chris Schleiffer
                 The Voss Law Firm, PC
                 The Voss Law Center
                 26619 Interstate 45 South
                 The Woodland, TX 77380
                 chris(mvosslawfirm.com

                 ATTORNEYS FOR PLAINTIFF


                                             Isl Carter L. Ferguson
                                             Carter L. Ferguson




I 03 8457-v 1/9998-00040S

DEFEN DANT QBE INSURANCE CORPORATION'S ORJGINAL ANSWER                                      Page 2
 Case 4:20-cv-00815 Document 1-4 Filed on 03/06/20 in TXSD Page 21 of 23




                                           CAUSE NO. 20-01-01519

PAUL FERRO                                               §                           IN THE COUNTY COURT
                                                         §
vs                                                       §                            AT LAW NUMBER TWO
                                                         §
PRAETORIAN INSURANCE COMPANY                             §               MONTGOMERY COUNTY, TEXAS

                                         DOCKET CONTROL ORDER

         It is ordered adjudged and decreed that the following deadlines shall apply to this case, said
deadlines shall continue to be in effect upon any change in the trial date. Any date that falls on a weekend
or legal holiday (as determined by Montgomery County Commissioners Court) shall be moved to the next
day. Failure to appear as required for any docket will result in dismissal of the case with no further
notice. MEDIATION BEFORE CALL-IN IS ORDERED.


1.        TUESDAY PRIOR TO TRIAL                      CALL IN ANNOUNCEMENT DOCKET
                                                      All parties must contact the Court Administrator
                                                      at 936.539.7832 to make trial announcements by noon.

2.        FRIDAY PRIOR TO TRIAL                         PRE TRIAL CONFERENCE
                                                        ONLY THOSE PARTIES NOTIFIED BY THE COURT
                                                        AFTER CALL IN DOCKET SHALL APPEAR
     a.   If a jury fee has been paid, a proposed jury charge must be filed by this date. The jury charge must be
          provided to the Court in electronic fonnat.
     b.   All contested motions for continuance will be heard at this time.
     c.   All motions in limine must be in writing and will be heard at this time. A separate proposed limine order
          must be filed with the motion.

05/18/2020 at 9:00 a.m.             -TRJAL (Trials on call for two weeks)
                                                      ONLY THOSE PARTIES NOTIFIED BY THE COURT
                                                       AT PRE-TRIAL CONFERENCE SHALL APPEAR

Signed on this the 4th day of March, 2020.



                                                      Judge Claudia L. Laird




Sent to: chris@vosslawfirm.com; cferguson@belaw.com
           Case 4:20-cv-00815 Document 1-4 Filed on 03/06/20 in TXSD Page 22 of 23


Ledbetter, Sandra

From:                        postmaster@belaw.com
To:                          cferguson@belaw.com
Sent:                        Wednesday, March 4, 2020 3:17 PM
Subject:                     Delivered: 20-01-01519



Your message has been delivered to the following recipients:

derguson@belaw.com ( derguson@belaw.com)

Subject: 20-01-01519
        Case 4:20-cv-00815 Document 1-4 Filed on 03/06/20 in TXSD Page 23 of 23


Ledbetter, Sandra

From:                              postmaster <postmaster@mctx.org>
To:                                chris@vosslawfirm.com
Sent:                              Wednesday, March 4, 2020 3:17 PM
Subject:                           Relayed: 20-01-01519



The original message was received at Wed, 4 Mar 2020 15:17:04 -0600 from:
<Sandra.Ledbetter@mctx.org>

    ---- The following addresses had successful delivery notifications-----
<chris@vosslawfirm.com> (relayed to non-DSN-aware mailer}

   ---- Transcript of session follows-----

<chris@vosslawfirm.com>... relayed; expect no further notifications




                                                            1
